Exhibit 10.1
 
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (hereinafter the “Agreement”) is entered into as of
May 31, 2014, between Isramco, Inc., with offices at 2425 West Loop South, Suite
810, Houston, Texas 77027 (the “Company”) and  Goodrich Global Ltd. with offices
at R.G. Hodge Plaza, Upper Main Street, Road Town, Tortola, British Virgin
Islands (the “Consultant”).


WHEREAS, Consultant is in the business of providing management personnel to
advise businesses relating to their operations and investments in the United
States and maintains executive and operating personnel for this purpose;


WHEREAS, Haim Tsuff, the Company’s Chief Executive Officer and Chairman of the
Board of Directors (“Tsuff”), is the principal employee and principal
shareholder of Consultant and has held such position since 1995;


WHEREAS, Consultant has been providing services of the subject type to the
Company since 1996 puruant to an Agreement originally entred into as of May 1996
and subsequently amended thereafter the term of which expires May 31, 2014; and


WHEREAS, the Company desires  Consultant to continue providing its services to
Company pursuant to the mutually agreed working arangement between them as
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, Consultant and the Company hereby agree as follows:


1.
Consulting Services.  (i) The Company hereby engages Consultant and Consultant
hereby agrees to make itself available to render at the request of the Company,
certain independent advisory and consulting services with respect to the
expansation and management of oil and gas properties in the United States,   to
the best of its ability in compliance with all applicable laws, the Company's
Articles of Incorporation and By-laws and under the terms and conditions hereof.
Services rendered by Consultant hereunder may be made via telephone and via
correspondence. It is understood that the services rendered shall be upon the
request of the Company and shall be rendered at such time, in such manner and at
such places as shall be reasonably convenient and consistent with Consultant's
other business and personal commitments. Consultant shall continue to provide
the services hereunder only so long as (a) Tsuff continues in the employ of the
Consultant and (b) Tsuff continues to serve as Chief Executive Officer of the
Company or in any other senior management capacity. Consultant and Tsuff
understand that Tsuff’s service as Chief Executive Officer of the Company or in
any other similary situated senrior mangement position of the Company is subject
to the Company’s Board of Directors. If for any reason whatsoever, Tsuff no
longer serves the Company in any senior management capacity or if he is no
longer emplyed by the Consultant, then, without any further action by either
party other than the delivery of notice by the Company to Consultant, this
Agreement shall be deemed to have been terminated in accordance with the
provisions of Section 7 hereof.
(ii) The services hereunder shall be provided solely by Tsuff or by those
directly under his supervision.



 
 
1

--------------------------------------------------------------------------------

 
 
2.
Compensation. In consideration of Consultant's promise to perform the services
for the Company as provided for in Section 1 hereof and as an inducement to
enter into this Agreement, the Company shall pay to Consultant or a company
owned by Consultant, an (i) annual consulting fee of Three Hundred
Sixty Thousand Dollars ($360,000) payable in installments of Thirty Thousand
Dollars ($30,000) per month, and (ii) amount equal to Tsuff’s costs of
ownership, registration, and maintenance of an automobile of cost and quality
not exceeding the type afforded chief executive officers of peers in the
industry. All monthly payments shall be paid on or before the tenth (10th) day
of each month with the first payment due June 1, 2014.



3.
Expenses. Consultant shall be reimbursed for all reasonable business expenses
incurred by it during the Consulting Term (as hereinafter defined) in the
performance of its services hereunder in compliance with the existing policies
of the Company relating to reimbursement of such expenses. Consultant is
required to submit sufficient documentation of expenditures.



4.
Independent Contractor. It is expressed, understood and agreed that Consultant
is acting as an independent contractor in performing its services hereunder. The
Company shall carry no workmen's compensation insurance or any accident
insurance to cover Consultant. The Company shall not pay any contribution to
social security, employment insurance, federal and state withholding taxes.



5.
Term. This Agreement shall be in full force and effect for the period commencing
June 1, 2014 and continuing up to and through May 31, 2017 (the “Consulting
Term”). Notwithstanding the foregoing, the term of this Agreement shall be
automatically extended for an additional term of three (3) years commencing June
1, 2017 through May 31, 2020, unless the Company has given Consultant written
notice, at least ninety (90) days prior to June 1, 2017, that it does not intend
for the term to be automatically extended.



6.
Death and Disability. If Consultant during the term of this Agreement is unable
to perform services by reason of illness or incapacity of Tsuff, the
compensation to Consultant shall nevertheless continue at its present rate for
the duration of the Consulting Term. If Tsuff dies during the term of this
Agreement, the compensation payable pursuant to Section 2 hereof shall continue
for a period of one (1) year from Tsuff’s death.



7.
Termination Payment. In the event Consultant’s relationship is terminated by the
Company, Consultant shall be entitled to receive a severance payment in one lump
sum equal to the balance of the unpaid consulting fee due to Consultant for the
remaining term of this Agreement simultaneously with its termination.
Notwithstanding the foregoing, this Agreement may be terminated at will by
Consultant upon thirty (30) days prior written notice to the Company. In such
event, the termination payment provided for in Section 7 hereof shall not be
applicable and Consultant shall only be entitled to one (1) additional month of
compensation after notice of temination.



 
2

--------------------------------------------------------------------------------

 


8.
Severability. With respect to any provision of this Agreement finally determined
by a court of competent jurisdiction to be unenforceable, Consultant and the
Company hereby agree that such court shall have juridiction to reform such
provision so that it is enforceable to the maximum extent permitted by law, and
the parties agree to abide by such court’s determination. In the event that any
provision of this Agreement cannot be reformed, such provision shall be deemed
to be served from this Agreement, but every other provision of this Agreement,
shall remain in full force and effect.



9.
Binding Effect: Assignment. The terms and provisions of this Agreement shall be
binding on and inure to the benefit of Consultant, the Company and their
respective heirs, executors, administrators, legal representatives, successors
and assigns. This Agreement shall require the personal services of Consultant
and consequently, Consultant may not assign, pledge or encumber in any way all
or part of its obligators under this Agreement without the prior written consent
of the Company. The Company may assign its rights and obligations hereunder
without the consent of Consultant. Notwithstanding the foregoing, the Company
shall continue to act as a guarantor of its obligations hereunder.



10.
No Modification. No agreement, modification, or any provision of this Agreement,
nor consent to any departure therefrom shall be effective unless the same shall
be in writing and signed by the parties hereto.



11.
Governing Law. This Agreement shall be governed and construed in accordance with
the internal laws of the State of Texas. The parties agree to subject themself
to the exclusive jurisdiction and venue of any court in the Southern District of
Texas.



12.
Notices. All notices, consents, demands, requests, approvals and other
communications which are required or may be given hereunder shall be in writing
and be deemed to have been given, delivered or mailed, registered or certified,
first class postage prepaid and telefax as follows:

 
 
If to Consultant:

 
Goodrich Global  Ltd.

R.G. Hoge Plaza, 2nd Floor
Upper Main Street
P.O.Box 3152
Road Town, Tortola, British Virgin Islands
Attention: Mr. Haim Tsuff


 
If to Company:

 
Isramco, Inc.

 
2425 West Loop South, Suite 810

 
Houston, Texas 77027

 
Attention: Mr. Anthony James



 
3

--------------------------------------------------------------------------------

 


13.
Captions. The section headings of this Agreement are included for convenience
only and shall not constitute a part of this Agreement in construing or
interpreting any provision hereof.



IN WITNESS WHREOF, the parties hereto have executed or caused to be executed
this instrument as of the day and year first above written.




  Isramco, Inc.


  By: _______________________


  Goodrich Global Ltd


  By: _______________________














 
4

--------------------------------------------------------------------------------

 